Citation Nr: 1206655	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for status post arthroscopic repair of a right shoulder rotator cuff.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993, from November 2001 to August 2003 and from November 2007 to September 2008.  He also served in the Air Force Reserves.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Pittsburgh, Pennsylvania certified this claim to the Board for appellate review.

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge. In July 2009 and June 2010, the Board remanded this claim to the RO for additional action.  


FINDINGS OF FACT

1.  A right shoulder disorder preexisted service.  

2.  The Veteran experienced a temporary, rather than a permanent worsening, of his right shoulder disorder during service.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice on his claim by letters dated in February 2006, March 2006, May 2006 and June 2010.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO specifically informed the Veteran that it intended to obtain legal and medical documents pertinent to his March 2003 car accident, but that the Veteran first needed to sign an enclosed form authorizing the release of such documents to VA.  The RO noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice the RO last sent the Veteran was untimely.  However, the RO cured this timing defect by later readjudicating the Veteran's claim in a supplemental statement of the case dated July 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associate with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment records covering periods of active and Reserve service, and post-service treatment records.  The RO also afforded the Veteran a VA examination, during which an examiner addressed the nature and etiology of the Veteran's right shoulder disorder.  

In an Informal Hearing Presentation dated December 2011, the Veteran's representative requests a remand for the purpose of obtaining legal and medical documents pertaining to the Veteran's March 2003 accident.  The representative points out that, in its June 2010 Remand, the Board instructed the RO to (1) secure proper releases from the Veteran to obtain such documents; and (2) document all attempts to secure such records if they are unavailable.  

The Board does not agree that a remand is necessary.  As the RO indicated in its July 2011 supplement statement of the case, on remand, the RO was unable to secure the records the Board identified because the Veteran did not respond to its June 2010 written request to provide the necessary releases/authorization.  The records are not unavailable; they are simply not releasable to VA without the Veteran's authorization.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (1991).  In this case, the RO endeavored to assist the Veteran fully, but the Veteran did not first provide the documentation needed for the RO to fulfill its duty in this regard.

II.  Analysis

The Veteran claims entitlement to service connection for a right shoulder disorder.  According to an application and written statements he and his representative submitted during the course of this appeal, including in February 2006, January 2007, August 2007, January 2009 and December 2011, and his hearing testimony, presented in March 2010, he first injured his right shoulder prior to service, at the age of 12, when he tripped over a basketball, landed on his shoulder and popped it out of the joint.  This injury reportedly necessitated a trip to the hospital.  

Allegedly thereafter for many years, including on entrance into the service when undergoing a physical fitness test, his right shoulder did not cause him any additional problems.  He contends that, in 1999, following his first period of active duty, while climbing a rope at the State Police Academy, his shoulder popped, but did not dislocate, resulting in his second right shoulder injury that he reported to a doctor; again, thereafter for several years, he had no additional right shoulder problems.  

He asserts that, during his second period of active duty, in March 2003, he injured his right shoulder a third time, when an individual in another car ran a red light and broadsided the Veteran's car on the driver's side where the Veteran was sitting. (The Veteran has since won his lawsuit for injuries sustained in the accident).  Allegedly at the time, even though the Veteran reported bilateral shoulder pain, medical professionals focused on the Veteran's bad headache and a huge lump on his neck.  He asserts that they recommended three or four months of rehabilitation for these injuries, during which a doctor discovered that the Veteran had a torn right rotator cuff that necessitated surgery.  

The Veteran contends that, despite the surgery, he still experiences right shoulder pain due to the in-service car accident.  Allegedly, prior to the accident, he passed all physical training tests he underwent in the Air Force; since then, he has not passed one.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

In this case, service and post-service treatment records dated since March 2003 and a report of a VA examination conducted in September 2010 confirm that the Veteran currently has a right shoulder disorder, variously diagnosed, most recently as right shoulder glenohumeral arthritis with a history of traumatic dislocations.  The question thus becomes whether this disorder was incurred in or aggravated by service. 


A.  Preexistence

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

As previously noted, the Veteran in this case had three periods of active service: from March 1989 to March 1993, from November 2001 to August 2003 and from November 2007 to September 2008.  No right shoulder defect was noted on any enlistment examination or medical assessment conducted for the purpose of, or prior to, the Veteran's entrance into his first and second periods of active duty.  On enlistment examination conducted in January 1989, the examiner did not mention the Veteran's right shoulder.  No such examination was conducted prior to November 2001.  However, according to all other service treatment records in the claims file, between March 1993 and November 2011, neither the Veteran, nor any examiner mentioned the Veteran's right shoulder.  

This notwithstanding, as discussed in detail below, there is clear and unmistakable evidence of record (service treatment records dated from March 2003 to October 2003 and a report of VA examination conducted in September 2010) demonstrating that a right shoulder disorder existed before acceptance and enrollment into the second period of active service and was not aggravated beyond its natural progression thereby.  The Veteran is thus not presumed to have been in sound condition with regard to his right shoulder when examined, accepted and enrolled into that period of active service.  

More specifically, according to these service treatment records, in March 2003, the Veteran was involved in a car accident; he was driving through an intersection when another car ran a red light and broadsided him on his left.  Emergency personnel transported him to a hospital emergency room where he reported, in part, bilateral shoulder pain.  The Veteran was not admitted for any injuries, but thereafter, he sought chiropractic care and, for months, participated in physical therapy, during which therapists focused primarily on the Veteran's cervical spine and headaches but also noted right shoulder problems.  During visits, solely for the purpose of receiving adequate care, he reported for the first time that he had had problems with his right shoulder in the past.  

In July 2003, during a visit with his family physician, he reported right shoulder pain for one and a half weeks (since June) and a prior history of right shoulder dislocations.  In August 2003, during a visit with an orthopedist, he elaborated that he had had three dislocations dating back to high school, the two most recent in 1999, while climbing a rope (reduced by one of his friends), and in June 2003, which necessitated chiropractic manipulation (confirmed by a July 2003 note from Centers for Rehab Services).  The orthopedist's impression was "History of prior dislocations, right shoulder, aggravated by recent motor vehicle accident, now with severe instability and likely glenoid labral tear."  A magnetic resonance imaging arthrogram conducted in September 2003 corroborated this reported history by revealing multiple abnormalities, one consistent with a history of dislocation.      

Traumatic instability of the Veteran's right shoulder necessitated surgery in October 2003.  This surgery involved an arthroscopic capsular placation of the anterior inferior ligamentous complex of the right shoulder and an arthroscopic SLAP repair of a type III SLAP lesion.  According to the Operation Record and Surgical Pathology Report dated subsequent to the surgery in October 2003, it became evident during the surgery that the Veteran had evidence of multiple prior dislocations and mild chronic synovitis and degenerative change.  During a VA examination conducted in September 2010, the Veteran again reported a prior history of right shoulder dislocations, one at the age of 13, the next at the age of 32, both secondary to trauma.  Based on the Veteran's reported history of dislocations and the type of right shoulder abnormalities revealed prior to and during surgery in 2003, the examiner found that the Veteran indeed had right shoulder abnormalities, including a tear, capsular laxity and glenohumeral arthritis, which preexisted service.  The examiner explained that the first two types of abnormalities are typically seen following dislocations.    

Read collectively, this evidence clearly and unmistakably establishes that the Veteran had a right shoulder disorder prior to his entry into the service.  As explained below, it also establishes that this disorder was not aggravated therein beyond its natural progress.  

B.  Aggravation 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).  

In this case, during the remainder of the Veteran's second period of active service (until August 2003) and to January 2004, the Veteran continued to receive treatment, including physical therapy, for right shoulder complaints, postoperative in nature.  During that time period and after initially returning to Reserve duties, he was profiled due to the residuals of his right shoulder surgery.  

Thereafter, as recently as 2010, he occasionally reported a history of right shoulder problems since March 2003.  According to medical documents of record, since 2004, he has not sought treatment for right shoulder complaints.  During his September 2010 VA examination, however, he reported that in 2008, while on active duty, he had shoulder problems for which he received a cortisone injection.  The Veteran might not have been referring to his right shoulder on that date.  Service treatment records show that, in 2007, the Veteran reported and sought treatment for left, not right shoulder complaints.  

One medical professional, the VA examiner who evaluated the Veteran in September 2010, has provided an opinion as to whether the Veteran's preexisting right shoulder disorder was aggravated in service.  According to his report, the Veteran had multiple right shoulder abnormalities prior to service, including chronic traumatic dislocations, capsular laxity and a SLAP tear associated with the dislocations, and right shoulder glenohumeral arthritis.  

Based on the Veteran's reported history of right shoulder dislocations and the surgery he underwent in 2003, the examiner concluded that the dislocation-related laxity and tear were repaired during service, in October 2003.  The examiner indicated that one abnormality, the right shoulder glenohumeral arthritis, still existed.  He opined that that condition was chronic at the time of the accident and would not have been caused acutely thereby.  He further opined that the accident aggravated some of the arthritis, but that the aggravation was temporary and did not represent a permanent increase in the arthritic disease process in terms of its natural progression.  The examiner also found that the Veteran did not have any other right shoulder disability that was related to service, to include the car accident, which was separate and distinct from these preexisting right shoulder abnormalities.     

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns full evidentiary weight to the VA examiner's September 2010 opinion.  First, as previously noted, it addresses whether the Veteran's preexisting right shoulder disorder worsened in disability beyond its natural progression.  Second, it is based on a review of the claims file, including the Veteran's statements, accurately reported in-service and post-service clinical findings, and well-reasoned rationale.  

The Veteran's assertions represent the only evidence refuting the VA examiner's opinion.  According to the Veteran, he is still bothered by his right shoulder and no longer able to pass his physical training tests.  While this might very well be the case, this fact, alone, is insufficient to refute the VA examiner's finding that any worsening should not be considered permanent with regard to the disease's natural progression.  The Veteran is a layperson lacking in medical training and expertise and is thus not competent to provide an opinion as to the natural progression of a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based primarily on the VA examiner's September 2010 opinion, the Board finds that the Veteran's preexisting right shoulder disorder did not increase in disability in service.  In light of this finding, the Board concludes that a right shoulder disability, most recently characterized as right shoulder glenohumeral arthritis, was not incurred in or aggravated by service.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is not for application.  


ORDER

Service connection for status post arthroscopic repair of a right shoulder rotator cuff is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


